DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 20 January 2021. 

Response to Amendment
Claim 6 has been canceled. Claims 1 and 8 have been amended. Claims 12-14 have been newly added. Claims 1, 7-8, and 10-14 are pending. 
In response to the amendment to the specification, the objection thereto that was presented in the previous action (Non-Final Rejection filed on 21 October 2020) has been withdrawn. In response to the providing of replacement drawing sheets, the objections to the drawings have been withdrawn. In response to the amendments to the claims, the objections thereto are withdrawn.

Response to Arguments
Applicant's arguments filed 20 January 2021 have been fully considered but they are not persuasive. 
In response to the rejections of claims 1, 7, and 8 under 35 USC 103 over prior arts Bara (US 2012/0248372 A1) in view of Psyras et al. (US 3,745,746), Applicant argues that the claims are directed toward a hybrid gas dehydration composition (Remarks, p. 8, “It is noted”), and the cited prior arts do not disclose or suggest the claimed hybrid combination in a gas dehydration composition. The combining of the claimed imidazole compound with a glycol solvent in a gas dehydration composition is both novel and non-obvious over the cited prior arts (Remarks, p. 8, “It is noted”). There is no reason that a person of ordinary skill in the art would interpret the teaching of Bara of an imidazole/amine 
As a preliminary matter, to better clarify the issues at hand, it is noted that Applicant does not claim a “hybrid” gas dehydration composition, and the term “hybrid” does not appear in the disclosure. In addition, it is noted that Bara recites a system comprising glycol and an N-functionalized imidazole that does not include an amine, in addition to a blend which combines the glycol with an N-functionalized imidazole and an amine ([0076]: “can comprise”; [0093]: “or”). It is further noted that Applicant’s independent claims use open language (“comprising”), and they recite optional ingredients that conclude an alkanolamine (e.g. claim 1, “iii”), which would appear to be satisfied by the amine of Bara (e.g. [0076]: “amine”; [0077]: “alkyl”). 
In response to Applicant’s arguments, it is noted that claims 1 and 7 are directed toward a gas dehydration composition, and not a method of using said composition, so the argument that the skilled practitioner would not have been motivated to try or use the claimed system in a gas dehydration composition does not address the full breadth of the claim (i.e. a gas dehydration composition that is not used can still be regarded as a gas dehydration composition). It is the examiner’s assessment that the intended uses of the claimed compositions recited in the preambles (i.e. for gas dehydration) do not result in a structural or compositional difference between the claimed compositions and that of the prior art. The preambles are therefore regarded as non-limiting. It is noted that Applicant does not argue that the system of Bara is not capable of functioning as a gas dehydration composition. See MPEP 2111.02(II). Similarly, claim 8 recites a process for removing water from a natural gas stream comprising water (i.e. an intended use), with steps which would have been obvious in view of the teachings of Bara and Psyras. For example, Bara recites a method of contacting a natural gas feed stream to form a Bara). Psyras teaches that the skilled practitioner would have expected natural gas to contain water (Psyras, col. 1, lines 19-21), and would have recognized that glycols would have been capable of absorbing water (Psyras, col. 1, lines 39-42). Since Pysras teaches that the removal of water from natural gas would have been desirable (Psyras, col. 1, lines 22-35), so that water would have been regarded as an impurity in natural gas, the skilled practitioner would have found it prima facie obvious that the method of Bara would desirably have been used to remove water from the treated natural gas feed stream during the purifying, and that it would have been expected to do so, regardless of whether this additional benefit was recognized or stated by Bara. In other words, the purifying recited by Bara need not be interpreted narrowly as only resulting in a removal of the volatile compounds recited in [0030]. See MPEP 2144 (IV). The additional teaching of Psyras would have made obvious to the skilled practitioner the additional benefit and utility of the method of Bara such that the combined teachings would have suggested the use of the method and system of Bara for removing volatile compounds and water from a natural gas stream, resulting in a purified natural gas stream.
Applicant argues that Psyras teaches that dehydration processes have been developed based on chemical or physical absorption of water and not a combination of solvents (Remarks, p. 8, “Further”). Applicant further argues that Psyras teaches a first dehydration stage that utilizes an N-alkyllactams solvent, so that a second stage in which the gas contacts an absorber liquid including glycol has been dehydrated in the first stage (Remarks, p. 8, “Further”).
In response, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that the previous Psyras. The portion of the particular method of Psyras relied upon in the rejection pertained to claims 10 and 11 (teachings relating to a counter current contact zone and a regeneration temperature, respectively). However, it is further noted that Psyras teaches that the N-alkyllactam is usefully absorbed by an absorber liquid that is a dehydrating agent, with examples being glycols (col. 3, lines 28-30, 35-36), thereby emphasizing that even in the method of Psyras, glycols are to be regarded as dehydrating agents.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bara (US 2012/0248372 A1) in view of Psyras et al. (US 3,745,746, hereinafter “Psyras”).
Bara discloses a system (i.e. a composition) containing imidazoles ([0002]) for removing volatile compounds from a natural gas feed ([0030]) comprising a glycol solvent ([0093]) and an N-functionalized imidazole ([0093]) represented by Formula I-B ([0069]), wherein the ethoxylated group ([0069]) can have an n of 1-20 ([0070]) (i.e. R1 is a polyoxyalkyl group having the formula: -(R5-O)n-R6, with R5 being ethylene, R6 being methyl, and n being 4), and R2, R3, and R4 are each independently hydrogen ([0067]) (i.e. R2, R3, and R4 are H, noting that the nomenclature of Applicant and that of Bara switch the positions of R2 and R4). The N-functionalized imidazole containing system can further contain NMEA ([0076], [0081]) (i.e. an optional alkanolamine).
However, Bara does not explicitly disclose (i) a gas dehydration composition, or (ii) a glycol that is monoethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, monopropylene glycol, dipropylene glycol, tripropylene glycol, tetrapropylene glycol, or glycerol.
Regarding (i), Psyras discloses a system for contacting natural gas with a glycol solvent (col. 3, lines 4-5, 36-37). Psyras teaches that water in natural gases has various deleterious effects, and that glycols have been common liquid physical absorbents for water from fuel gases (col. 1, lines 22-35, 39-42).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Bara by providing a gas dehydration composition as taught by Psyras because (1) Bara teaches a system having a glycol solvent for treating natural gas (Bara, [0030], [0093]), (2) glycol was known to be capable of dehydrating natural gas (Psyras, col. 1, lines 39-42), (3) water is desirably removed from natural gas (Psyras, col. 1, lines 22-35), and (4) in the case in which the treated gas stream of Bara contains water, the skilled artisan would have recognized that the system of Bara would have been capable of absorbing water. 
Regarding (ii), Psyras recites diethylene glycol as a suitable absorber liquid (col. 3, lines 45, 50).

Bara teaches that the N-functionalized imidazole can comprise 10% or 1% of the system or values in between ([0093]), where percentages are understood to be based upon a weight of the system ([0088]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I).

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bara in view of Psyras.
Regarding claim 7, Bara discloses a system (i.e. a composition) containing imidazoles ([0002]) for removing volatile compounds from a natural gas feed ([0030]) comprising a glycol solvent ([0093]) and an N-functionalized imidazole ([0093]) represented by Formula I-B ([0069]), wherein the ethoxylated group ([0069]) can have an n of 1-20 ([0070]) (i.e. the ethoxylated group can have an n of 4), and R2, R3, and R4 are each independently hydrogen ([0067]) (i.e. an imidazole compound that is 1-(2, 5, 8, 11-tetraoxatridecan-13-yl)-imidazole; see the instant specification at p. 7, lines 15-19). The N-functionalized imidazole containing system can further contain NMEA ([0076], [0081]) (i.e. an optional alkanolamine). 
However, Bara does not explicitly disclose (i) a gas dehydration composition, or (ii) a glycol that is triethylene glycol.
Regarding (i), Psyras discloses a system for contacting natural gas with a glycol solvent (col. 3, lines 4-5, 36-37). Psyras teaches that water in natural gases has various deleterious effects, and that glycols have been common liquid physical absorbents for water from fuel gases (col. 1, lines 22-35, 39-42).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Bara by providing (i) a gas dehydration composition as taught by Psyras because (1) Bara teaches a system having a glycol solvent for treating natural gas (Bara, [0030], [0093]), (2) glycol was known to be capable of dehydrating natural gas (Psyras, Psyras, col. 1, lines 22-35), and (4) in the case in which the treated gas stream of Bara contains water, the skilled artisan would have recognized that the system of Bara would have been capable of absorbing water. 
Regarding (ii), Psyras teaches that a preferred solvent is triethylene glycol (col. 3, lines 36-37).

Regarding claim 13, Bara teaches that the N-functionalized imidazole can comprise 10% or 1% of the system or values in between ([0093]), where percentages are understood to be based upon a weight of the system ([0088]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Claims 8, 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bara in view of Psyras.
Regarding claim 8, Bara discloses a method of contacting a natural gas stream with a system (i.e. a composition) ([0106]) comprising a glycol solvent ([0093]) and an N-functionalized imidazole ([0093]) represented by Formula I ([0065]), wherein R1 is an unsubstituted C1-20 alkyl ([0066]) (i.e. a linear alkyl group having from 1 to 20 carbons) or an ethoxylated group represented by Formula I-B ([0069]) (i.e. a polyoxyalkyl group), and R2, R3, and R4 are each independently hydrogen or an unsubstituted C1-20 alkyl ([0067]) (i.e. H or a linear alkyl group having from 1 to 20 carbons). The N-functionalized imidazole containing system can further contain NMEA ([0076], [0081]) (i.e. an optional alkanolamine).
However, Bara does not explicitly disclose (i) a process for removing water from a natural gas stream comprising water, (ii) a gas dehydration composition, or (iii) a glycol that is monoethylene glycol, diethylene glycol, triethylene glycol, tetraethylene glycol, monopropylene glycol, dipropylene glycol, tripropylene glycol, tetrapropylene glycol, or glycerol
Psyras discloses a system for contacting natural gas with a glycol solvent (col. 3, lines 4-5, 36-37). Psyras teaches that water in natural gases has various deleterious effects, and that glycols have been common liquid physical absorbents for water from fuel gases (col. 1, lines 22-35, 39-42).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Bara by providing (i) a process for removing water from a natural gas stream comprising water, and (ii) a gas dehydration composition as taught by Psyras because (1) Bara teaches a system having a glycol solvent for treating natural gas (Bara, [0030], [0093]), (2) glycol was known to be capable of dehydrating natural gas (Psyras, col. 1, lines 39-42), (3) water is desirably removed from natural gas (Psyras, col. 1, lines 22-35), and (4) in the case in which the treated gas stream of Bara contains water, the skilled artisan would have recognized that the system of Bara would have been capable of absorbing water.
Regarding (iii), Psyras recites diethylene glycol as a suitable absorber liquid (col. 3, lines 45, 50).

Regarding claim 10, Bara in view of Psyras does not explicitly disclose contacting a natural gas stream in a continuous counter current contact zone with said gas dehydrating composition to form a water-rich dehydration composition.
Psyras teaches the use of an absorber column 10 (Fig. 1; col. 5, lines 29-31) for countercurrent contacting (col. 5, line 38) to produce an N-methyl pyrrolidone/water absorbate in a collection section 16 (col. 5, lines 40-42). Psyras teaches that this technique accomplishes complete and intimate contacting of the system with the gas stream (col. 5, lines 36-39).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Bara in view of Pysras by contacting a natural gas stream in a continuous counter current contact zone with said gas dehydrating composition to form Psyras because this technique accomplishes complete and intimate contacting of the system with the gas stream (Psyras, col. 5, lines 36-39).

Regarding claim 11, Bara in view of Psyras does not explicitly disclose regenerating said water-rich dehydration composition at a temperature of 120°C to 225°C to form a lean dehydration composition and using all or part of the regenerated lean dehydration composition to repeat the contacting.
Psyras teaches a regenerator 22 which receives the water-containing glycol solution via line 27 to distill the water (Fig. 1; col. 6, lines 11-22), the regenerator operating at a temperature range of 300°-350° F (149° -177° C) (col. 10, lines 31-33), after which the solution is returned to the absorber by line 26 for further absorption of water (Fig. 1; col. 6, lines 29-36).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Bara in view of Pysras by regenerating said water-rich dehydration composition at a temperature of 120°C to 225°C to form a lean dehydration composition and using all or part of the regenerated lean dehydration composition to repeat the contacting as taught by Psyras because water can be distilled from an absorption solution so that it can be regenerated and reused (Psyras, col. 6, lines 18-21, 29-36).

Regarding claim 14, Bara teaches that the N-functionalized imidazole can comprise 10% or 1% of the system or values in between ([0093]), where percentages are understood to be based upon a weight of the system ([0088]). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772